From this decree an appeal was made on the following grounds:
First, — That the bond in question should not be taken in equity, any more than at law, as a joint bond, or in any way chargeable upon the estate of John Martin, he being dead, and James Martin being the surviving-joint obligor.
Second, — That it was incumbent on Abram Smith ty have given notice of the pendency of his suit against Gondilock, to John Martin in his life, and to Joseph Palmer and Elizabeth Martin, after the death of J„ Martin,
Third, — That the land taken away from Smith by the event of the suit of Smith vs. Gondilock, was not warranted or necessarily comprehended in the bond in question.
The appeal was heard by the chancellors James, Thompson, Desaussure and Gaillard 3-ment the decree of the circuit court was affirmed. -and after argu-